IN THE SUPREME COURT OF THE STATE OF DELAWARE

CYNTHIA O’CONNER, *                       §
                                          §      No. 698, 2014
       Petitioner Below,                  §
       Appellant,                         §      Court Below: Family Court of
                                          §      the State of Delaware in and for
       v.                                 §      New Castle County
                                          §
DARRYL J. ROBINSON,                       §      File No. CN09-04138
                                          §      Pet. No. 14-26120
       Respondent Below,                  §
       Appellee.                          §

                            Submitted: May 12, 2015
                            Decided:   May 20, 2015

Before STRINE, Chief Justice, HOLLAND and VAUGHN, Justices

                                   ORDER

       This 20th day of May 2015, it appears to the Court that:

       (1)    On March 9, 2015, the Senior Court Clerk issued a notice

directing the appellant, Cynthia O’Conner, to show cause why this appeal

should not be dismissed for her failure to pay the Family Court filing fee.

The notice to show cause was sent by certified mail to the address that

O’Conner provided to the Court, and a copy of the notice was sent by first

class mail. When O’Conner did not respond to the March 9 notice to show




*
 By Order dated December 23, 2014, the Court assigned pseudonyms to the parties. Del.
Supr. Ct. R. 7(d).
cause and did not pay the fee, the Court dismissed the appeal by Order dated

March 24, 2015.

      (2)   O’Conner moved to reargue the dismissal of the appeal on the

basis that she had not received the March 9 notice to show cause. When

reviewing O’Conner’s motion for reargument, it became apparent to the

Court that O’Conner had filed the appeal from the Family Court’s interim

order dated December 9, 2014, denying her motion for priority scheduling of

an underlying petition for parental visitation.    Supreme Court Rule 42

governs interlocutory appeals, i.e., appeals from interim, non-final orders.

Absent compliance with Supreme Court Rule 42, the Court’s jurisdiction is

limited to the review of final judgments and orders.

      (3)   On April 2, 2015, the Chief Deputy Clerk issued a notice

directing O’Conner to show cause why the appeal should not be dismissed

for her failure to comply with Supreme Court Rule 42 when taking an appeal

from an apparent interlocutory order.     The Chief Deputy Clerk advised

O’Conner that the Court would hold her motion for reargument of the March

24 dismissal of the appeal in abeyance pending her response to the April 2

notice to show cause.

      (4)   The April 2 notice to show cause was sent by certified mail to

the address provided by O’Conner. When O’Conner did not respond to the

                                      2
notice sent by certified mail, the Chief Deputy Clerk sent a copy of the

notice to O’Conner by first class mail.

      (5)    O’Conner has not responded to the April 2 notice to show

cause. The Court concludes that, in the absence of O’Conner’s compliance

with Supreme Court Rule 42, this appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

29(b) and 42, that the appeal is DISMISSED.               O’Conner’s motion for

reargument is moot.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




                                      3